In an action to recover damages for personal injury, plaintiff appeals, as limited by his briefs: (1) from so much of an order of the Supreme Court, Kings County, dated March 1, 1963, as denied his motion to renew a prior application to vacate the dismissal of the action and to restore it to the Trial Calendar; and (2) from an order of said court, dated March 29, 1963, which denied his motion to open his default and to restore the action to the Trial Calendar. Order of March 1, 1963, insofar as appealed from, affirmed, without costs. No opinion. Appeal from order of March 29, 1963 dismissed, without costs. In our opinion, under the circumstances presented, such order is in fact one denying reargument. As such, it is not appealable (Smith v. Hoffman, 8 A D 2d 958, 959). [For prior related appeal, see Mitchell v. A. A. Truck Renting Corp., 9 A D 2d 682.] Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.